Exhibit 10.1
RETENTION AGREEMENT
     GenCorp Inc, its parents, subsidiaries and affiliates, with an address at
Highway 50 and Aerojet Road, Rancho Cordova, California 95742 (“GenCorp” or the
“Company) and Chris W. Conley, an individual residing at
                                        , (“Executive”) make and enter into this
Retention Agreement (the “Agreement”) as of April 15, 2009 (the “Effective
Date”).
     WHEREAS, the Company wishes to reward Executive should he remain employed
by the Company for at least the period of time set forth in this Agreement; and
     WHEREAS, the Agreement is also intended to reward Executive for his
contributions toward the success of the Company and for continuing to provide
loyal service to the Company;
     NOW THEREFORE, in consideration of the covenants set forth in this
Agreement, Company and Executive, each intending to be legally bound, hereby
agree as follows:
     1. Employment and Compensation. Executive acknowledges that he is employed
by the Company and has not and shall not give notice that actions by the Company
up to the date of this Agreement have resulted in the Constructive Termination
of his employment as that term is defined in Section 1(f) and 2(b) of the
Severance Agreement that Executive signed on August 10, 2006. The Company shall
continue to pay Executive the same salary that he has been earning prior to the
effective date of this Agreement, with applicable withholdings and deductions.
     2. Duties and Title. Executive’s title and duties shall remain the same as
they were prior to the effective date of this Agreement. Executive continues to
be eligible for severance under the terms of the Severance Agreement dated
August 10, 2006, the terms of which are incorporated herein by reference.
     3. Retention Bonus. Provided Executive continues to be employed on March 6,
2011, GenCorp shall pay to Executive a retention bonus (the “Retention Bonus”)
in the amount of $200,000, less applicable withholdings and deductions, to be
paid on the first payroll date following March 6, 2011.
     4. Representations and Warranty. Executive represents and warrants that
Executive’s entering into this Agreement and the performance by Executive
hereunder will not conflict with, violate or constitute a breach of, or require
any consent or approval under, any agreement, license, arrangement or
understanding, whether written or oral, or any law, judgment, decree, order,
rule or regulation to which Executive is a party or, to the best of his
knowledge, by which Executive is bound.
     5. Confidentiality. Except as required by law, the terms and conditions of
this Agreement are and shall be deemed to be confidential, and shall not be
disclosed by Executive to any person or entity without the prior written consent
of the Company, except if required by law and to Executive’s accountants,
attorneys or spouse, provided that they agree to maintain the confidentiality of
this Agreement.

 



--------------------------------------------------------------------------------



 



     6. Employment-at-will. Executive understands that he remains an
employee-at-will and that this Agreement does not constitute a contract of
employment and does not imply that his employment will continue for any period
of time.
     7. Severability. If any provision of this Agreement shall be held by a
court of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall be of no force and effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair the enforceability of, any other provision of this Agreement. The parties
agree that this Agreement may not be used as evidence in a subsequent proceeding
except in a proceeding to enforce the terms of this Agreement.
     8. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio, without regard to
the conflict of laws provisions thereof.
     9. Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not or be construed as a waiver of any subsequent breach. The
failure of a party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.
     10. Assignment. This Agreement, as it relates to your employment, is a
personal contract and you may not sell, transfer, assign, pledge or hypothecate
your rights, interests and obligations hereunder. Except as otherwise herein
expressly provided, this Agreement shall be binding upon and shall inure to the
benefit of you and your personal representative and shall inure to the benefit
of and be binding upon the Company and its successors and assigns, including
without limitation, any corporation or other entity into which the Company is
merged or which acquires all or substantially all of the assets of the Company.
     11. Entire Agreement. This Agreement (including all agreements incorporated
by reference herein) constitutes the complete understanding between the parties
with respect to Executive’s employment with the Company and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between the parties, all of which remain in full force and effect. No amendment
of any provision of this Agreement shall be valid unless the same shall be in
writing and signed by each of the parties.
GenCorp Inc.

                  By:   /s/ J. Scott Neish       /s/ Chris W. Conley            
      J. Scott Neish       Chris W. Conley
 
               
Dated:
  April 14, 2009       Dated:   April 15, 2009

2